Citation Nr: 1129149	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-22 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include claimed as secondary to a service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from November 1989 to December 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran had a hearing before the Board in February 2010 and the transcript is of record.

The case was brought before the Board in May 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The case is once again before the Board for appellate consideration of the issue on appeal.  

Evidence on file raises a claim for a total rating based on individual unemployability.  This claim has not been developed for appellate review and is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Regrettably, this claim must once again be remanded because the RO failed to follow the Board's prior Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board last remanded this claim in May 2010 mainly to afford the Veteran orthopedic and neurological VA examinations to ascertain whether the Veteran has any orthopedic or neurological impairment that can be medically attributed to his military service or his cervical spine disability.

That is, the Veteran claims he has chronic back pain due to a December 1991 in-service motor vehicle accident (MVA).  The Veteran also injured his neck in the 1991 MVA and in fact the Veteran is currently service-connected for a cervical spine disability.  The Veteran contends, in the alternative, that his low back disability is secondary to his service-connected cervical spine disability because he overused his low back to compensate for chronic neck pain and weakness.

While the Veteran was afforded a VA examination in November 2009, the Board previously found this examination inadequate because the examiner did not reconcile conflicting medical evidence and did not complete neurological testing.  That is, at the time of the Board's May 2010 remand, the claims folder contained conflicting medical evidence as to whether the Veteran had orthopedic or neurologic lumbar spine disorders related to the 1991 MVA.  The claim was complicated because the Veteran also injured his back in 2006 when he was attacked by a dog at work.

July 2007 statements from a VA neurologist opine the Veteran suffers from lumbar spine radiculopathy etiologically related to the 1991 MVA.  The VA neurologist also indicated, however, that his condition was exacerbated by a 2006 occupational injury where the Veteran was attacked by a dog.  The neurologist did not further explain to what degree the Veteran's current disability is solely due to his service-related MVA.  In contrast, other VA outpatient treatment records specifically rule out any neurological impairment.  It is unclear what, if any, diagnostic tests were done by the July 2007 VA neurologist in rendering the diagnosis. 

As indicated above, the Veteran was afforded a VA spine examination in November 2009 with an orthopedist where the orthopedist diagnosed the Veteran with minimal spurring of the lumbar spine, confirmed on x-ray, opining that this condition was not likely due to the 1991 MVA.  

As explained in the May 2010 Board remand, the November 2009 VA examination was inadequate because the examiner did not address the Veteran's radicular pain or otherwise conduct diagnostic tests to confirm or deny the July 2007 findings of radiculopathy.  The examiner, indeed, did not address or reconcile the VA neurologist's July 2007 opinion at all.  The examiner also did not consider or address whether the Veteran's low back disability was caused or aggravated by his service-connected cervical spine disability.  

For these reasons, the Board remanded the claim to afford the Veteran new orthopedic and neurologic examinations.  The Remand directive specifically directed examiners to reconcile their opinions with any conflicting opinions, to include the July 2009 statements from the VA neurologist.

In response, the RO did not schedule the Veteran for new VA examinations.  Rather, the RO merely sought an addendum from the November 2009 VA examiner.  In June 2010, the VA examiner (an orthopedist) offered an addendum opining that the Veteran did not have any orthopedic or neurologic condition of the lumbar spine caused or aggravated by the Veteran's service connected cervical spine condition or directly attributable to the 1991 in-service MVA.  The VA examiner, however, did not offer any rationale or explanation reconciling the opinion with the conflicting medical evidence as directed in the Board's prior remand.

It is also clear that the Veteran was not afforded a new VA orthopedic examination or any type of VA neurological examination.  Indeed, the VA examiner's addendum is not based on any additional tests or studies, but merely based on the prior examination findings, which the Board previously determined were inadequate.

For these reasons, the Board once again remands this claim to afford the Veteran a new orthopedic and neurological VA examination and to reconcile the conflicting medical evidence of records.

The RO should also take this opportunity to obtain recent VA outpatient treatment records from July 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records for treatment of his claimed disabilities from the VA Medical Center in Phoenix, Arizona from July 2010 to the present. All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2. After obtaining the above records, to the extent available, schedule the Veteran for new orthopedic and neurological VA examinations for his claimed lumbar spine condition, claimed also as secondary to over-compensation of a service-connected cervical-spine disability, to determine the extent and likely etiology of any lumbar spine orthopedic or neurological condition(s) found, to include spurring and radiculopathy, specifically:
* Whether the Veteran currently has any orthopedic or neurological condition of the lumbar spine causally related to or aggravated by any incident of service, to include the December 1991 MVA or the on-going in-service complaints and treatment for low back pain; and
* Whether the Veteran currently has any orthopedic or neurological condition of the lumbar spine caused or aggravated by the Veteran's service-connected cervical spine disability.

The claims folder and a copy of this decision must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered, especially those rendered by the VA neurologist in July 2007 and the VA examiner in November 2009 (and his June 2010 addendum).

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3. The RO should then readjudicate the Veteran's claim. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  

	(CONTINUED ON NEXT PAGE)




No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

